By the Court.
This is an action of tort to recover compensation for personal injuries. The plaintiff, on her way to visit a tenant of the defendant, entered a small hallway where were mail boxes and bells of the occupants of the building. She rang the bell of the friend on whom she intended to call, then proceeded up a flight of about four steps, and opened another door leading into another hallway which was dark but in which she was able to observe a stairway leading to the upper floors and a door seeming to her to be the entrance of the apartment on the street floor. Believing this was where her friend lived, she knocked on the door and mistakenly thought that someone said “ come in.” She then opened the door, which, swung inward, and observed “a dark, pitch black opening ahead.” Thinking that this was the outer hall of the apartment, she stepped forward and fell. The door was the entrance to the basement and *486was in the control of the defendant. The door was used by the tenants only to call the janitor and was sometimes locked and sometimes unlocked. There was testimony that the defendant said “that door should have been locked, I will speak to the janitor about it.”
The defendant owed no greater duty to the plaintiff than to the tenant on whom she intended to call. Verdict was ordered for the defendant rightly. The case is within the authority of numerous decisions. Scanlon v. United Cigar Stores, 228 Mass. 481. Morong v. Spofford, 218 Mass. 50. Gaffney v. Brown, 150 Mass. 479. Benton v. Watson, 231 Mass. 582.

Judgment for defendant on the verdict.